Case 1:20-mi-99999-UNA Document 3758-1 Filed 12/02/20 Page 1 of 23




                  EXHIBIT A
Case 1:20-mi-99999-UNA Document 3758-1 Filed 12/02/20 Page 2 of 23




                  Complaint filed 11/02/20
                   Case 1:20-mi-99999-UNA Document  3758-1 Filed 12/02/20 EFILED
                                             2020CV02803-09               Page 3 of 23
                                                                                               CLAYTON COUNTY, GA
                                                                                               11/2/2020 11:52 AM
                                                                                               Jacquline D. Wills
                                                                                               CLERK SUPERIOR COURT

                              NanIN THE SUPERIOR COURT OF CLAYTON COUNTY
                                            STATE OF GEORGIA

             CHRIS MATSON,                       )
                                                 )
                   Plaintiff,                    )                                        2020CV02803-09
                                                 )                      Civil Action No. _____________________
             vs.                                 )
                                                 )
             CITY OF FOREST PARK                 )
                                                 )
                   Defendant.                    )
             ____________________________________)

                                                         COMPLAINT

                     Plaintiff Chris Matson (“Mr. Matson” or “Plaintiff”) submits the following Complaint

             against Defendant City of Forest Park (the “City” or “Defendant”).

                                                          Introduction

                                                                   1.

                     This is an action to correct unlawful practices, to vindicate Plaintiff’s rights, and to make

             Plaintiff whole. This is brought by Plaintiff against Defendant for breach of contract, breach of

             fiduciary duties arising ex contractu, unlawful employment practices, race discrimination,

             violations of federal constitutional rights, and for attorneys’ fees for forcing Plaintiff to litigate to

             seek recovery of the substantial losses incurred by Plaintiff as a result in the Defendant’s nearly

             three-month delay in releasing funds to Plaintiff pursuant to the City of Forest Park Deferred

             Compensation Plan and the City of Forest Park Retirement Savings Plan.

                                                    Jurisdiction and Venue

                                                                   2.

                     This court has subject matter jurisdiction of this claim under Article IV, Section 1,

             Paragraph 1 of the Georgia Constitution.


                                                               1



Copy from re:SearchGA                                                                                                    KJ
                   Case 1:20-mi-99999-UNA Document  3758-1 Filed 12/02/20 Page 4 of 23
                                             2020CV02803-09




                                                                  3.

                    Venue properly lies in this court pursuant to O.C.G.A. § 33-4-1(2) and Article IV, Section

             2, Paragraph 6 of the Georgia Constitution because the registered office and agent for the City of

             Forest Park is located in Clayton County, Georgia.

                                                                  4.

                    Additionally, this civil rights action is brought pursuant to 42 U.S.C. § 1983, the Equal

             Protection Clause of the United State Constitution, 42 U.S.C. §1981, and Title VII of the Civil

             Rights of 1964, as amended, 42 U.S.C. § 2000e et seq. (“Title VII”) to correct Defendant’s

             unlawful employment practices on the basis of race. See, e.g., Yellow Freight System v. Donnelly,

             494 U.S. 820 (1990); Collins v. Dep’t of Transp., 208 Ga. App. 53 (1993).

                                                                  5.

                    Jurisdiction and venue are proper in this Honorable Court.

                                                         The Parties

                                                                  6.

                    Defendant is a municipal corporation charted by the State of Georgia, has more than fifteen

             employees, and qualifies as an employer under Title VII.

                                                                  7.

                    Defendant may be served with process through Mayor Angelyne Butler or City Manager

             Albert Barker, Jr. at 745 Forest Parkway in Forest Park, Georgia 30297 per O.C.G.A. § 9-11-

             4(e)(5).

                                                                  8.

                    Plaintiff Chris Matson is a natural person who is now and has been a resident of the State

             of Georgia at all times relevant to the facts of this Complaint.


                                                              2



Copy from re:SearchGA
                   Case 1:20-mi-99999-UNA Document  3758-1 Filed 12/02/20 Page 5 of 23
                                             2020CV02803-09




                                        TITLE VII Administrative Prerequisites

                                                             9.

                    Plaintiff filed a Charge of Discrimination with the Equal Employment Opportunity

             Commission on May 4, 2020 but it was not received until May 11, 2020—within 300 days of the

             termination1.

                                                             10.

                    Plaintiff received the Notice of Right to Sue on August 5, 2020 and instituted this civil

             action timely.

                                                   Factual Background

                                                             11.

                    Plaintiff began working as a police officer for the Defendant in November 16,1992.

                                                             12.

                    In or around October 2018, Defendant’s Council Members unlawfully terminated former

             Chief of Police L. Dwayne Hobbs2 because they wanted to install an African-American Chief of

             Police and “move in a different direction.”




             1
               Plaintiff expects Defendant to argue that his charge of discrimination was untimely because it
             was not received until May 11, 2020. However, such a position is meritless because Plaintiff is a
             state employee, and the 180-day deadline is extended to 300 days since Georgia has state and local
             anti-discrimination laws governed by a Fair Employment Practices Agency. See, e.g., O.C.G.A. §
             45-19-36 et. seq.; 29 C.F.R. § 1601.13(a)(4); https://www.eeoc.gov/field-office/atlanta/timeliness
             (“A State of Georgia government employee... has 300 days from the date of alleged harm to file a
             charge with the EEOC for discrimination based on race...”). Plaintiff will also seek equitable
             tolling of the requirement in light of the ongoing pandemic which caused the U.S. Mail to be
             interrupted.
             2
               Although at a different time, former Chief of Police Hobbs has made similar allegations of
             unlawful termination and discrimination against Defendant because of race. A lawsuit is pending
             in U.S. District Court of the Northern District of Georgia, Atlanta Division. L. Dwayne Hobbs v.
             City of Forest Park, Georgia, CAFN: 1:20-cv-04009-AT-RDC (N.D. Ga., Sept. 29, 2020).
                                                             3



Copy from re:SearchGA
                   Case 1:20-mi-99999-UNA Document  3758-1 Filed 12/02/20 Page 6 of 23
                                             2020CV02803-09




                                                                13.

                    After the unlawful termination of Chief Hobbs, Defendant installed an African American

             Chief of Police, Nathaniel Clark, in or around May 2019.

                                                                14.

                    Defendant, by and through its agents, representatives, and employees, including Chief

             Clark, thereafter engaged in, and continue to engage in, a pattern of discrimination by terminating

             Caucasian employees, including Plaintiff, and other department heads on the basis of race.

                                                                15.

                    Since summer of 2019, nearly eighty percent of Caucasian command staff members have

             been terminated, forced to resign, or chosen to retire because of Defendant’s unlawful and

             discriminatory employment practices.

                                                                16.

                    Caucasian employees have filed grievances based on these discriminatory practices, but

             the Defendant, by and through its agents, representatives, and employees, have ignored and failed

             to remedy them.

                                                                17.

                    Some Caucasian employees of the department were forced to seek new employment at

             other agencies because of the same concerns regarding the intentional, unlawful employment

             practices and race discrimination.

                                                                18.

                    As to Plaintiff’s particular employment experience and history, Plaintiff followed

             established police department protocols supervised and enforced by former Chief Hobbs.




                                                            4



Copy from re:SearchGA
                   Case 1:20-mi-99999-UNA Document  3758-1 Filed 12/02/20 Page 7 of 23
                                             2020CV02803-09




                                                                 19.

                      Said protocols were implemented and approved by former Chief Hobbs.

                                                                 20.

                      In or around June 2019 and July 2019, new Chief Clark hired auditors to review the Police

             Department’s past policies, protocols, and practices.

                                                                 21.

                      These auditors’ conclusions alleged Plaintiff had committed financial, policy, and protocol

             violations under the former Chief Hobbs.

                                                                 22.

                      Plaintiff vehemently denies any wrongdoing and never committed any violations of

             financial or police protocol which would have been considered for termination by the former Chief

             Hobbs.

                                                                 23.

                      Plaintiff believes and avers that these alleged violations were contrived, pretextual and

             used to terminate him because of his race.

                                                                 24.

                      Defendant’s Council Members have stated openly in public numerous times that they

             wanted African Americans to serve in the command structure of the Forest Park Police

             Department.

                                                                 25.

                      Defendant’s Council Members have also mandated that non-Caucasian individuals should

             receive preference in positions of employment and leadership throughout the Defendant’s

             departments.


                                                             5



Copy from re:SearchGA
                   Case 1:20-mi-99999-UNA Document  3758-1 Filed 12/02/20 Page 8 of 23
                                             2020CV02803-09




                                                                26.

                    The Defendant’s unlawful employment practices and discrimination have been so obvious

             that Captain Podsiadly, a twenty-four year employee with Defendant, noted in an April 6, 2020

             retirement statement that “[s]ince Chief Clark’s appointment as Chief, I (and many others) noted

             that [Defendant’s] recruitment efforts solely focused on black officers.”

                                                                27.

                    After 27 years and 9 months of service to the City’s police force, Plaintiff’s employment

             was terminated from the City of Forest Park Police Department on November 8, 2019.

                                                                28.

                    Plaintiff is an eligible participant in the City of Forest Park Deferred Compensation Plan

             (the “DC Plan”) and the City of Forest Park Retirement Savings Plan (the “Savings Plan”)

             (collectively the “Plans”).

                                                                29.

                    After his termination, Plaintiff immediately appealed his termination through the

             appropriate City of Forest Park procedures (the “Termination Appeal”).

                                                                30.

                    During the pendency of the Termination Appeal, on January 6, 2020, Plaintiff directed the

             DC Plan and the Savings Plan through their third-party administrator, Empower Retirement, to

             liquidate his accounts and pay to him directly the account balances (the “January 6 Request”).

                                                                31.

                    On January 8, 2020, Plaintiff called Ken Thompson (“Thompson”), Forest Park Finance

             Director, to let him know of the request to liquidate made to Empower Retirement as Plaintiff

             anticipated Empower Retirement would need the City to confirm Plaintiff’s termination date and


                                                            6



Copy from re:SearchGA
                   Case 1:20-mi-99999-UNA Document  3758-1 Filed 12/02/20 Page 9 of 23
                                             2020CV02803-09




             vesting percentage. During this call, Thompson advised Plaintiff that City Attorney Michael

             Williams had ordered Thompson not to provide Empower Retirement with the information

             necessary to liquidate Plaintiff’s DC Plan and Savings Plan and to withhold this information from

             Empower Retirement during the pendency of Plaintiff’s Termination Appeal.

                                                                 32.

                    Plaintiff withdrew his Termination Appeal on April 3, 2020.

                                                                 33.

                    Plaintiff received his DC Plan and Savings Plan account balances on April 9, 2020 (the

             “April 9 Payout Date”).

                                                                 34.

                    From the January 6 Request through the April 9 Payout Date, the City improperly withheld

             the essential information necessary for Empower Retirement to honor Plaintiff’s January 6 Request

             and liquidate his DC Plan and Savings Plan accounts. During this timeframe—from January 6,

             2020 to April 9, 2020—Plaintiff’s accounts lost more than $93,000.00.

                                                                 35.

                    On September 2, 2020, Plaintiff, through counsel, communicated with the City and

             requested that the City make Plaintiff whole. No response has been received from the City thereby

             causing Plaintiff to bring his claims before this Court.



                                            COUNT I
                     DISCRIMINATION BECAUSE OF RACE IN VIOLATION OF TITLE VII

                                                                 36.

                    Plaintiff incorporates paragraphs 1-35 above as if set forth fully herein.



                                                             7



Copy from re:SearchGA
                  Case 1:20-mi-99999-UNA Document  3758-1 Filed 12/02/20 Page 10 of 23
                                             2020CV02803-09




                                                                 37.
                    Plaintiff is Caucasian.

                                                                 38.

                    Plaintiff is and was qualified for the position from which he was terminated.

                                                                 39.

                    Defendant discriminated against Plaintiff in the terms and conditions of his employment

             when it terminated same on the basis of his race in violation of Title VII.

                                                                 40.

                    Defendant discriminated against Plaintiff in the terms and conditions of his employment

             when he was terminated but similarly situated African American employees were not.

                                                                 41.

                    Plaintiff believes, and thus avers, that the effect of the Defendant’s unlawful employment

             practice has been to limit, classify and discriminate against Caucasians in ways which jeopardize

             and tend to deprive them of employment opportunities and otherwise adversely affect their status

             as employees because of their race in violation of Title VII; and Plaintiff, who is a victim of such

             practices, was unlawfully deprived of income in the form of wages, prospective monetary benefits,

             and various other benefits solely because of his race in sums to be proved at trial.

                                                                 42.

                    Plaintiff is entitled to an award of back pay and benefits, front pay, compensatory damages,

             attorneys’ fees, and all other appropriate relief, damages, and remedies available under Title VII

             and all federal statutes providing remedies for violations of Title VII.




                                                             8



Copy from re:SearchGA
                  Case 1:20-mi-99999-UNA Document  3758-1 Filed 12/02/20 Page 11 of 23
                                             2020CV02803-09




                                         COUNT II
                 DENIAL OF EQUAL PROTECTION OF THE LAWS IN VIOLATION OF THE
               FOURTEENTH AMENDMENT TO THE U.S. CONSTUTITION BY DEFENDANT &
                 DISCRIMINATION BECAUSE OF RACE IN VIOLATION OF 42 U.S.C. § 1981
                                   THROUGH 42 U.S.C. § 1983

                                                                 43.

                    Plaintiff incorporates paragraphs 1-42 above as if set forth fully herein.

                                                                 44.

                    Plaintiff is Caucasian and was terminated by Defendant because of his race.

                                                                 45.

                    Defendant discriminated against Plaintiff in the terms and conditions of his employment

             when it terminated same on the basis of his race in violation of 42 U.S.C. § 1981 and 1983

                                                                 46.

                    Defendant discriminated against Plaintiff on the basis of race by terminating him as part of

             a larger unlawful employment scheme, policy, and practice for preference of African Americans

             to the detriment of others.

                                                                 47.

                    Defendant did so in violation of clearly established constitutional and statutory

             prohibitions.

                                                                 48.

                    Defendant, by and through its agents, representatives, and employees, took these actions

             as part of an unofficial government policy or custom which intentionally and unlawfully

             discriminates against Caucasian employees and applicants.




                                                             9



Copy from re:SearchGA
                  Case 1:20-mi-99999-UNA Document  3758-1 Filed 12/02/20 Page 12 of 23
                                             2020CV02803-09




                                                               49.

                    Defendant took these actions with knowledge that same were in clear violation of

             constitutional, federal, and state laws.

                                                               50.

                    The conduct of the Defendant, by and through its agents, representatives, and employees,

             in the termination of Plaintiff on the basis of race violated rights guaranteed by the Fourteenth

             Amendment to the United States Constitution.

                                                               51.

                    Defendant terminated at least eight other Caucasian employees under same or similar

             pretextual circumstances and unlawful discriminatory reasons.

                                                               52.

                    Defendant, by and through its agents, representatives, and employees, proximately caused

             these violations of Plaintiff’s rights and so acted under color of state law and local ordinances,

             regulations, customs, and usages of Defendant in violation of 42 U.S.C. § 1983.

                                                               53.

                    Pursuant to 42 U.S.C. § 1981 as effectuated by 42 U.S.C. §1983, Plaintiff is entitled to

             declaratory relief, injunctive relief, compensatory damages, punitive damages, attorney’s fees and

             all other appropriate damages, remedies and other relief against Defendant because of the unlawful

             employment practices and discrimination against him on the basis of race as part of a larger

             scheme, policy, and practice in violation of clearly established law.

                                                     COUNT III
                                                BREACH OF CONTRACT

                                                               54.

                    Plaintiff incorporates paragraphs 1-53 above as if set forth fully herein.

                                                             10



Copy from re:SearchGA
                  Case 1:20-mi-99999-UNA Document  3758-1 Filed 12/02/20 Page 13 of 23
                                             2020CV02803-09




                                                               55.

                    Plaintiff faithfully served as a police officer for the City of Forest Park for nearly 28 years

             and was a full participant in the City of Forest Park’s Deferred Compensation Plan and the City of

             Forest Park’s Retirement Savings Plan.

                                                               56.

                    Georgia’s appellate courts have held that a statute or ordinance establishing a retirement

             plan for government employees becomes part of an employee’s contract for employment if the

             employee meets the eligibility requirements of the plan.

                                                               57.

                    Plaintiff worked as a civil servant (specifically, a police officer employed by the City of

             Forest Park) and participated in both the City of Forest Park’s DC Plan and Savings Plans.

             Following his termination, Plaintiff sought to exercise his right to liquidate and withdraw his

             vested funds from both the DC Plan and the Savings Plan.

                                                               58.

                    Because the City’s attorney prevented City officials from providing the necessary

             information to third-party administrator, Empower Retirement, Plaintiff did not receive the funds

             when requested following his January 6 Request. Consequently, Plaintiff suffered a breach of

             contract and has been damaged by the difference between the value of his funds from both the DC

             Plan and Savings Plan as of January 6, 2020, and the significantly diminished value of the funds

             when finally disbursed to him on April 9, 2020.

                                                               59.

                    As a result of the acts and/or omissions described above, Plaintiff has been damaged not

             only by the difference in the value of the funds from the DC Plan and the Savings Plan, but also in


                                                             11



Copy from re:SearchGA
                  Case 1:20-mi-99999-UNA Document  3758-1 Filed 12/02/20 Page 14 of 23
                                             2020CV02803-09




             the loss of interest and/or investment potential he would have assuredly benefited from had he

             been provided the funds immediately upon his January 6, 2020 request. Plaintiff is entitled to

             collect these damages, plus reasonable interest and/or lost opportunity costs

                                              COUNT IV
                           BREACH OF FIDUCIARY DUTIES ARISING EX CONTRACTU

                                                              60.

                    Plaintiff incorporates paragraphs 1-59 above as if set forth fully herein.

                                                              61.

                    The City of Forest Park owed Plaintiff fiduciary duties arising ex contractu with regard to

             his DC Plan and Savings Plan benefits, including duties of good faith, fair dealing, prudence and

             disclosure.

                                                              62.

                    As a result of the City’s actions and omissions outlined above, the City has breached one

             or more fiduciary duties owed to Plaintiff.

                                                              63.

                    Plaintiff has suffered damages by the breach of fiduciary duties and is entitled to damages

             in an amount to be determined by the enlightened conscience of the factfinder, including interest

             thereon.

                                                COUNT V
                              EXPENSES OF LITIGATION UNDER O.C.G.A. § 13-6-11

                                                              64.

                    Plaintiff incorporates paragraphs 1-63 above as if set forth fully herein.




                                                             12



Copy from re:SearchGA
                   Case 1:20-mi-99999-UNA Document  3758-1 Filed 12/02/20 Page 15 of 23
                                              2020CV02803-09




                                                                65.

                    Defendant has acted in bad faith, has been stubbornly litigious, and has put Plaintiff to the

             unnecessary trouble and expense of having to engage counsel and to resort to litigation to enforce

             his legal rights against Defendant in that, inter alia:

                    (a)     Defendant has refused to pay Plaintiff his DC Plan and Savings Plan losses plus

             interest in accordance with the requirements of the Plans; and

                    (b)     Defendant has failed to respond in good faith to Plaintiff’s correspondence

             regarding these issues.

                    (c)     Defendant has knowingly violated Plaintiff’s rights to be free from discrimination

             in employment and constitutional rights.

                                                                66.

                    Defendant’s conduct justifies an award of Plaintiff’s expenses of litigation against

             Defendant under O.C.G.A § 13-6-11.

                    WHEREFORE, Plaintiff respectfully demands that he be granted the following relief:

                    (a)     A declaratory judgment that Defendant violated Title VII, 42 U.S.C. § 1981 through

             42 U.S.C. § 1983, and the Equal Protection Clause of the Fourteenth Amendment of the United

             States Constitution;

                    (b)     A permanent injunction prohibiting Defendant from engaging in unlawful

             employment practices in violation of Title VII or other federally guaranteed rights of employment;

                    (c)     An award of back pay and benefits, front pay, compensatory damages, attorneys’

             fees, and all other appropriate relief, damages, and remedies available under Title VII and all

             federal statutes providing remedies for violations of Title VII.




                                                               13



Copy from re:SearchGA
                   Case 1:20-mi-99999-UNA Document  3758-1 Filed 12/02/20 Page 16 of 23
                                              2020CV02803-09




                     (d)    Compensatory damages in an amount to be determined by the enlightened

             conscience of a jury for emotional distress, suffering, inconvenience, mental anguish, and loss of

             enjoyment of life for violations of Title VII and federally protected constitutional rights;

                     (e)    Damages in the amount of at least $93,000.00 or the actual value of the difference

             between the value of Plaintiff’s Plan accounts as of January 6, 2020 and that which was paid out

             on April 9, 2020, plus interest thereon and/or lost opportunity costs;

                     (f)    A declaratory judgment indicating that the City has breached its fiduciary duties to

             Plaintiff;

                     (g)    Compensatory damages in an amount to be determined by the court, for Plaintiff’s

             emotional distress, suffering, inconvenience, mental anguish, loss of enjoyment of life and special

             damages caused by Defendants’ breach of fiduciary duties;

                     (h)    Reasonable attorneys’ fees and costs allowed by Title VII, 42 U.S.C. § 1988, and

             as otherwise permitted by law; and

                     (i)    Reasonable attorneys’ fees together with any and all other costs associated with this

             action pursuant to O.C.G.A. § 13-6-11; and

                     (j)    Other and further relief as the Court deems just and proper.




                                                             14



Copy from re:SearchGA
                  Case 1:20-mi-99999-UNA Document  3758-1 Filed 12/02/20 Page 17 of 23
                                             2020CV02803-09




                    Respectfully submitted, this 2nd day of November 2020.

                                                       STEVEN N. NEWTON, LLC
                                                       /s/Steven N. Newton
                                                       STEVEN N. NEWTON
                                                       Georgia Bar No. 211382

             401 Westpark Court, Suite 200
             Peachtree City, Georgia 30269
             Phone: 678-837-6398
             Facsimile: 678-831-0707
             Email: steven@mynewtonlaw.com
                    snnewtonlaw@gmail.com
             Counsel for Plaintiff

                                                       PRIDGEN BASSETT LAW, LLC

                                                       _/s/Nancy B. Pridgen_________________
                                                       Nancy B. Pridgen, Georgia Bar No. 587949
                                                       Leslie M. Bassett, Georgia Bar No. 477037
             One Glenlake Parkway, Suite 650
             Atlanta, Georgia 30328
             (404) 551-5884 direct
             (678) 812-3654 facsimile
             nancy@pridgenbassett.com
             leslie@pridgenbassett.com
             Counsel for Plaintiff




                                                         15



Copy from re:SearchGA
Case 1:20-mi-99999-UNA Document 3758-1 Filed 12/02/20 Page 18 of 23




           Civil Case Filing Form filed 11/02/20
                       Case 1:20-mi-99999-UNA Document  3758-1 Filed 12/02/20 Page 19 of 23
                                                  2020CV02803-09


                                   General Civil and Domestic Relations Case Filing Information Form

                                        ‫ ܆‬Superior or ‫ ܆‬State Court of ______________________________ County

              For Clerk Use Only
                                11/2/2020                                                               2020CV02803-09
              Date Filed _________________________                                Case Number _________________________
                              MM-DD-YYYY

      Plaintiff(s)                                                                   Defendant(s)
      Matson, Chris
      __________________________________________________                             City of Forest Park, Georgia
                                                                                     __________________________________________________
      Last              First                  Middle I.     Suffix     Prefix         Last                  First       Middle I.   Suffix   Prefix
      __________________________________________________                             __________________________________________________
      Last              First                  Middle I.     Suffix     Prefix         Last                  First       Middle I.   Suffix   Prefix
      __________________________________________________                             __________________________________________________
      Last              First                  Middle I.     Suffix     Prefix         Last                  First       Middle I.   Suffix   Prefix
      __________________________________________________                             __________________________________________________
      Last              First                  Middle I.     Suffix     Prefix         Last                  First       Middle I.   Suffix   Prefix

                            Steven N. Newton, Esq.
      Plaintiff’s Attorney ________________________________________                   211382
                                                                    State Bar Number __________________ Self-Represented ‫܆‬

                                Check one case type and one sub-type in the same box (if a sub-type applies):

              General Civil Cases
                                                                                              Domestic Relations Cases
              ‫܆‬           Automobile Tort
              ‫܆‬           Civil Appeal                                                        ‫܆‬            Adoption
              ‫܆‬           Contempt/Modification/Other                                         ‫܆‬            Contempt
                          Post-Judgment                                                                    ‫ ܆‬Non-payment of child support,
              x
              ‫܆‬           Contract                                                                         medical support, or alimony
              ‫܆‬           Garnishment                                                         ‫܆‬            Dissolution/Divorce/Separate
              ‫܆‬           General Tort                                                                     Maintenance/Alimony
              ‫܆‬           Habeas Corpus                                                       ‫܆‬            Family Violence Petition
              x
              ‫܆‬           Injunction/Mandamus/Other Writ                                      ‫܆‬            Modification
              ‫܆‬           Landlord/Tenant                                                                  ‫ ܆‬Custody/Parenting Time/Visitation
              ‫܆‬           Medical Malpractice Tort                                            ‫܆‬            Paternity/Legitimation
              ‫܆‬           Product Liability Tort                                              ‫܆‬            Support – IV-D
              ‫܆‬           Real Property                                                       ‫܆‬            Support – Private (non-IV-D)
              ‫܆‬           Restraining Petition                                                ‫܆‬            Other Domestic Relations
              x
              ‫܆‬           Other General Civil

      n/a
      ‫܆‬       Check if the action is related to another action pending or previously pending in this court involving some or all of
              the same: parties, subject matter, or factual issues. If so, provide a case number for each.
              ____________________________________________            ____________________________________________
                           Case Number                                              Case Number

      x
      ‫܆‬       I hereby certify that the documents in this filing, including attachments and exhibits, satisfy the requirements for
              redaction of personal or confidential information in OCGA § 9-11-7.1.
      n/a
      ‫܆‬       Is a foreign language or sign-language interpreter needed in this case? If so, provide the language(s) required.
                   n/a
               ________________________________ Language(s) Required

      n/a
      ‫܆‬       Do you or your client need any disability accommodations? If so, please describe the accommodation request.


                                                                                                                                                Version 1.1.20



Copy from re:SearchGA
Case 1:20-mi-99999-UNA Document 3758-1 Filed 12/02/20 Page 20 of 23




      Summons to City of Forest Park filed 11/02/20
                      Case 1:20-mi-99999-UNA Document  3758-1 Filed 12/02/20 Page 21 of 23
                                                 2020CV02803-09




             ORIGINAL SUMMONS

                                                   SUPERIOR COURT OF CLAYTON COUNTY

                                                           STATE OF GEORGIA
                                                                                               2020CV02803-09
                 Chris Matson                                                 CASE NUMBER
                                                            Plaintiff

                                                                                           SUMMONS
                                                            Address
                                                                                 November                               20
                                                                                                            Term, 20

                                             VS.                                         CALENDAR DATES

              City of Forest Park, Georgia
                                                          Defendant

              745 Forest Parkway
                                                            Address

                Forest Park, Georgia 30297


             TO THE ABOVE NAMED DEFENDANT(S):

                       You are hereby summoned and required to file with the Clerk of said Court and serve upon the
             Plaintiff’s attorney, whose name and address is:
                  Steven N. Newton, Esq.                                   Nancy B. Pridgen, Esq.
                  Steven N. Newton, LLC                                    Pridgen Bassett Law, LLC
                  401 Westpark Ct., Suite 200                              One Glenlake Pkwy, Suite 650
                  Peachtree City, GA 30269                                 Atlanta, GA 30328

             an answer to the complaint which is herewith served upon you, within 30 days after service of this
             summons, upon you, exclusive of the day of service. If you fail to do so, judgment by default will be taken
             against you for the relief demanded in the complaint.



                                                                                     Jacquline D. Wills
                                                                                      Clerk of Court
                                                                                  Superior Court Division


                                                                                 /s/ Kameshia Jones
                                                                      By
                                                                                        Deputy Clerk




             O RIG IN AL SU M M O N S.w pd                                                                             01/01/11




Copy from re:SearchGA
Case 1:20-mi-99999-UNA Document 3758-1 Filed 12/02/20 Page 22 of 23




Affidavit of Service upon Defendant Forest Park 11/06/20
                  Case 1:20-mi-99999-UNA Document  3758-1 Filed 12/02/20 Page
                                             2020CV02803-09              EFILED23 of 23
                                                                           CLAYTON COUNTY, GA
                                                                           11/6/2020 12:26 PM
                                                                           Jacquline D. Wills
                                                                           CLERK SUPERIOR COURT




Copy from re:SearchGA                                                                             KJ
